        Case 1:63-cv-00764-WLS Document 56 Filed 04/29/20 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF GEORGIA
                                   ALBANY DIVISION

SHIRLEY GAINES, et al,                           *

                     Plaintiff,                  *
v.                                                   Case No. 1:63-CV-764(WLS)
                                                 *
DOUGHERTY COUNTY BOARD OF
EDUCATION, et al,                                *

                  Defendants.                    *
___________________________________

                                       JUDGMENT

      Pursuant to this Court’s Order dated April 29, 2020, and for the reasons stated therein,

JUDGMENT is hereby entered dismissing this case.

       This 29th day of April, 2020.

                                          David W. Bunt, Clerk


                                          s/ William C. Lawrence, Deputy Clerk
